Citation Nr: 9921044	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina



THE ISSUE

Increased rating for hemorrhoids, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to December 
1954.

This case comes before the Board of Veteran's Appeals (Board) 
from a January 1996 RO rating action which, in pertinent part, 
denied the veteran's claim for a compensable rating for his 
service-connected hemorrhoids.  Subsequently, in a January 1997 
decision, the RO increased the disability rating for this 
disorder to 10 percent.  The veteran continued his appeal.  

In a decision issued in December 1998, the Board, in pertinent 
part, remanded the veteran's claim for an increased rating for 
his service-connected hemorrhoids, so that a new examination 
could be performed.    

The Board notes that the veteran raised the issue of service 
connection for a stomach problem in June 1998.  As that issue has 
not been addressed by the agency of original jurisdiction, it is 
referred to the RO for action deemed appropriate.  


REMAND

As noted above, the issue of an increased rating for hemorrhoids 
was remanded by the Board for additional development in December 
1998.  In remanding the case, the Board noted that, while current 
evidence on file included recent outpatient treatment records, 
the record indicated that the veteran had not been given a VA 
examination for rating purposes in more than 20 years.  
Accordingly, the remand specifically directed that the veteran be 
afforded a VA examination of his hemorrhoids, and that his claims 
folder be made available for review by the examiner in connection 
with the examination.

While the veteran did undergo an examination of the anus and 
rectum in January 1999, the Board notes that the examination 
report contains a notation to the effect that "[t]he C-file 
medical records of [the veteran] were not available for review" 
by the physician who performed that examination.

In a Written Brief Presentation presented to the Board in June 
1999, the veteran's representative asserts that the January 1999 
VA examination was inadequate for rating purposes because it did 
not include review of pertinent medical history which was 
available in the claims file.  The representative has also 
requested that the veteran's appeal again be remanded, so that 
the veteran could be given a proper examination following review 
of the medical history in the claims file.  As will be explained 
below, the Board agrees that a remand is once again in order.  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, prior 
to March 1, 1999) has held that where "the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet.App. 268 
(1998).  Under the present circumstances, it will be necessary to 
remand the case again so that the severity of the disability due 
to the veteran's service-connected hemorrhoids may be properly 
evaluated following review of the evidence in the claims file.  
 
Upon review of the January 1999 VA examination report, the Board 
notes that no external hemorrhoids were noted.  Moreover, the 
examination did not include a proctoscopy or any other procedure 
to assess the current state of any internal hemorrhoids.  Without 
findings regarding the presence or absence of hemorrhoids, or the 
frequency and nature of recurrences, the Board is unable to rate 
the severity of the veteran's disorder.  During his new 
evaluation, the veteran should be afforded all tests and 
procedures necessary to evaluate his service-connected 
hemorrhoids under the appropriate rating provisions.   

The Board is mindful of the protracted period of time that this 
case has been in appellate status thus far, and regrets the 
further delay in adjudication of the issue on appeal by this 
remand, but advises the veteran that this action is to ensure 
that his right to appellate due process is protected.  Because 
the last examination lacked information necessary to rate the 
veteran's disorder and was performed without benefit of review of 
the medical history on record in the claims file pursuant to our 
remand order, further development of the medical evidence is 
warranted.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard is the lack of any clinical records of 
treatment for hemorrhoids since 1998.  Accordingly, the RO should 
aid the veteran in obtaining any records of ongoing treatment.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates of 
treatment of all health care providers (VA 
and non-VA) who have treated him for his 
hemorrhoid problems since 1998.  After 
obtaining any necessary authorizations, the 
health care providers the veteran 
identifies should be contacted and asked to 
submit copies of all medical records 
documenting their treatment, which are not 
already in the claims folder.  All records 
obtained which are not already on file 
should be associated with the claims 
folder. 

2.  Thereafter, the RO should schedule the 
veteran for a VA examination of the anus 
and rectum, to determine the nature and 
severity of the disability due his service-
connected hemorrhoids.  Any necessary 
special studies should be performed, and 
all pertinent clinical findings should be 
reported in detail.  The claims folder must 
be made available for review by the 
examining physician.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical findings, 
and should describe in detail the presence 
or absence of hemorrhoids and the extent of 
any bleeding due to that disorder.  
Furthermore, the examiner should note 
whether or not the veteran's hemorrhoid 
condition results in any anemia or 
fissures.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  Following the completion of the 
foregoing, the RO should review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim 
for an increased evaluation for his 
service-connected hemorrhoids (currently 
rated as 10 percent disabling).  If the 
benefits sought on appeal are denied, a 
supplemental statement of the case should 
be issued. The supplemental statement of 
the case should include the laws and 
regulations with regard to the issue on 
appeal.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the claims folder should be returned to the Board for further 
appellate review.  No action is required of the veteran until he 
receives further notice.  However, he is free to supplement the 
record with the submission of additional evidence while the case 
is in remand status.  The purposes of this remand are to develop 
the record, procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).




